                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF WISCONSIN
                                     MILWAUKEE DIVISION

   CHERYL SCHRAUFNAGEL,                                    )
   individually and on behalf of all others                )
   similarly situated,                                     )
                                                           )
                                  Plaintiffs,              )
                                                           )     Case No. 2:19-cv-01608
             v.                                            )
                                                           )
   GEICO CASUALTY COMPANY,                                 )     Honorable J.P. Stadtmueller
                                                           )
                                  Defendant.               )

                                  RULE 26(f) JOINT DISCOVERY PLAN

        1.             Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure and the Court’s

December 11, 2019 Order, the parties met and conferred via email and telephonically on multiple

occasions with regards to the contents of this proposed discovery plan.

        2.             Defendant’s response to Plaintiff’s complaint is currently due February 3, 2020.

        3.             Pre-Discovery Disclosures: The parties will exchange the information required by

Federal Rule of Civil Procedure 26(a)(1) by February 17, 2020.

        4.             Discovery Plan: The parties jointly propose to the Court the following Discovery

Plan:

        a.             Discovery is necessary on the following subjects:

                  i.          The facts and circumstances of Plaintiff’s insurance claim;

              ii.             Defendant’s handling of Plaintiff’s insurance claim;

              iii.            Defendant’s practices regarding the payment of sales tax and title transfer

                              fees in settlement of first-party total loss claims; and




                                           1
             Case 2:19-cv-01608-JPS Filed 12/30/19 Page 1 of 6 Document 7
      iv.           Information and data relating to putative class members’ first-party total

                    loss claims.

b.           The parties propose the following dates for scheduling:

        i.          March 24, 2020: Deadline for amendment of pleadings and/or to join

                    additional parties.

       ii.          June 29, 2020: Deadline for Plaintiff to file Motion for Class Certification

                    and disclose certification experts, if any. Plaintiff agrees to make any

                    disclosed expert(s) available for deposition within 14 days.

      iii.          August 14, 2020: Deadline for Defendant’s response to Plaintiff’s Motion

                    for Class Certification and disclosure of rebuttal experts, if any. Defendant

                    agrees to make any disclosed expert(s) available for deposition within 14

                    days.

      iv.           September 4, 2020: Deadline for Plaintiff’s reply in further support of

                    Motion for Class Certification.

       v.           October 26, 2020: Deadline for Plaintiff to disclose expert witnesses, if

                    any, and provide written reports. Plaintiff agrees to make any disclosed

                    expert(s) available for deposition within 14 days.

      vi.           December 7, 2020: Deadline for Defendant to disclose expert witnesses, if

                    any, and provide written reports. Defendant agrees to make any disclosed

                    expert(s) available for deposition within 14 days.

     vii.           January 29, 2021: Deadline for filing of any dispositive motions.

     viii.          March 5, 2021: Deadline for all discovery.




                                   2
     Case 2:19-cv-01608-JPS Filed 12/30/19 Page 2 of 6 Document 7
       c.      The parties anticipate the production of electronically stored information (“ESI”).

               The parties will work together to agree to procedures and costs relating to the

               production of ESI.

       d.      The parties do not believe there is a need for any limitations on discovery and that

               discovery can be governed by the Federal and Local Rules.

       e.      The parties do not believe there are any other issues to be addressed by the Court

               at this time.

               ADDITIONAL INFORMATION REQUIRED BY THE COURT

       1.      Case Summary: This case concerns whether and under what circumstances

Defendant is obligated by its insurance policy to pay sales tax and title transfer fees to insureds

who suffer a total-loss of their insured vehicle and whether Defendant paid sales tax and title

transfer fees to Plaintiff and members of the putative class.

       2.      Subject Matter Jurisdiction: This Court has jurisdiction over the subject matter of

this action pursuant to 28 U.S.C. § 1332(d)(2), because (a) Plaintiff is a member of the putative

class, which consists of at least 100 members, and at least one member of the putative class is a

citizen of a different state than Defendant, (b) upon information and belief, the aggregate amount

in controversy exceeds $5 million, exclusive of interest and costs, and (c) none of the exceptions

under § 1332 apply to this claim.

       3.      Contemplated Motions:         Both parties will likely file motions for summary

judgment. Plaintiff will file a motion for class certification.

       4.      Trial Length: The parties anticipate that this case can be tried in 5-7 days.

       5.      Other Matters: The parties are in agreement that the Court should enter a protective

order to allow Defendant to produce training information and documents, customer information



                                          3
            Case 2:19-cv-01608-JPS Filed 12/30/19 Page 3 of 6 Document 7
and other confidential and/or proprietary information.   The parties will submit an Agreed

Protective Order to the Court by January 17, 2020.

Dated:    December 30, 2019
                                                 s/Daniel Kotchen
                                                 KOTCHEN & OW LLP
                                                 1745 Kalorama Rd., N.W., Suite 101
                                                 Washington, D.C. 20009
                                                 (202) 468-4014

                                                 EDELSBERG LAW, PA
                                                 Scott Edelsberg (pro hac vice to be filed)
                                                 scott@edelsberglaw.com
                                                 David M. Sholl (pro hac vice to be filed)
                                                 david@edelsberglaw.com
                                                 20900 NE 30th Ave, Suite 417
                                                 Aventura, FL 33180
                                                 Telephone: (305) 975-3320

                                                 SHAMIS & GENTILE, P.A.
                                                 Andrew J. Shamis (pro hac vice to be filed)
                                                 ashamis@shamisgentile.com
                                                 14 NE 1st Avenue, Suite 400
                                                 Miami, Florida 33132
                                                 Telephone: (305) 479-2299
                                                 Facsimile: (786) 623-0915

                                                 DAPEER LAW, P.A.
                                                 Rachel Dapeer (pro hac vice to be filed)
                                                 rachel@dapeer.com
                                                 300 S. Biscayne Blvd, #2704
                                                 Miami, FL 33131
                                                 Telephone: (305) 610-5223
                                                 NORMAND PLLC
                                                 Edmund A. Normand
                                                 ed@ednormand.com
                                                 Jacob L. Phillips
                                                 jacob.phillips@normandpllc.com
                                                 service@normandpllc.com
                                                 3165 McCrory Place, Suite 175
                                                 Orlando, FL 32803
                                                 Telephone: (407) 603-6031
                                                 Facsimile: (888) 974-2175

                                                 Attorneys for Plaintiff


                                        4
          Case 2:19-cv-01608-JPS Filed 12/30/19 Page 4 of 6 Document 7
                                                    Attorneys for Defendant
                                                GEICO CASUALTY COMPANY

                                             By: /s/ Mark J. McClenathan
                                              HEYL, ROYSTER, VOELKER & ALLEN
                                                       Mark J. McClenathan
                                                          ARDC #6196507
Mark J. McClenathan (ARDC #6196507)
Christopher J. Drinkwine (ARDC #6236992)
HEYL, ROYSTER, VOELKER & ALLEN, P.C.
120 West State Street, 2nd Floor
Rockford, IL 61101-1159
Telephone (815) 963-4454
Facsimile (815) 963-0399
PRIMARY E-MAIL: rckecf@heylroyster.com
SECONDARY E-MAIL #1: mmcclenathan@heylroyster.com
SECONDARY EMAIL #2: cdrinkwine@heylroyster.com

          -AND-

Kymberly Kochis (pro hac vice to be filed)
Eversheds Sutherland (US) LLP
The Grace Building, 40th Floor
1114 Avenue of the Americas
New York, NY 10036
Telephone: (212) 389-5000
Facsimile: (212) 389-5099
kymberlykochis@eversheds-sutherland.com

Attorneys for Defendant
GEICO Casualty Company




                                        5
          Case 2:19-cv-01608-JPS Filed 12/30/19 Page 5 of 6 Document 7
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of December 2019, I electronically filed the foregoing
Rule 26(f) Joint Discovery Plan with the Clerk of the Court using the CM/ECF system which will
automatically send notification of such filing to all attorneys of record registered with the CM/ECF
system.



                                               /s/      Jamie K. Abney
                                                     jabney@heylroyster.com

HEYL, ROYSTER, VOELKER & ALLEN, P.C.
120 West State Street, 2nd Floor
Rockford, IL 61101-1159
Phone (815) 963-4454
PRIMARY E-MAIL: rckecf@heylroyster.com
SECONDARY E-MAIL #1: mmcclenathan@heylroyster.com
SECONDARY EMAIL #2: cdrinkwine@heylroyster.com

36534-3 / 37387643_1




                                            6
              Case 2:19-cv-01608-JPS Filed 12/30/19 Page 6 of 6 Document 7
